DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/16/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/22/2020, with respect to claim 1 have been fully considered and are persuasive in view of additional amendments to the claim. The rejection of claim 1 has been withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Hirota (JP 2008211381) in view of Liu et  discloses a speaker assembly, comprising: a speaker including a front portion and a rear portion; a waveguide structure exposing the front portion of the speaker and providing a sealed enclosure for the rear portion of the speaker; an exterior housing including a plurality of speaker grill portions distributed on a plurality of sides of the exterior housing, wherein the plurality of speaker grill portions permit sound waves from the front portion of the speaker to be projected outside the exterior housing; and a cover structure that is disposed on top of the waveguide structure to conceal the waveguide structure and speaker within the exterior housing.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: wherein the cover structure has a tilted bottom surface configured to be suspended above the waveguide structure and to be separated therefrom by a first space, wherein the cover structure includes a substantially flat display panel substantially parallel to the tilted bottom surface: wherein the front portion of the speaker includes an upper portion and a lower portion, the upper portion facing the tilted bottom surface of the cover structure and the lower portion facing a front side of the exterior housing, such that (i) sound waves projected from the lower portion of the speaker exit the speaker assembly from a first speaker grill portion located on the front side of the exterior housing, and (ii) sound waves projected from the upper portion of the speaker are reflected by the tilted bottom surface of the cover structure and are guided through the first space to exit the speaker assembly from a second speaker grill portion located on a rear side of the exterior housing.

Claims 2-12 are allowed based on their respective dependency from claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2655.